 USDC IN/ND case 2:21-cv-00217-TLS-JEM document 1 filed 07/08/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

DENNIS KOZUBAL,                     )
                                    )
      Plaintiff,                    )
                                    )
             v.                     )                    Case No. 2:21CV217
                                    )                    (Formerly Newton Superior Court
WAYNE SCHRINER and                  )                    Case No. 56D01-2106-CT-000617)
UNITED STATES POSTAL SERVICE, )
                                    )
             Defendants.            )
____________________________________)


                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1442(a)(1), defendant United States Postal Service removes to

the United States District Court for the Northern District of Indiana, Hammond Division, the

action now pending in Newton Superior Court as Case Number 56D01-2106-CT-000617 and

states as follows:

1.     On June 17, 2021, the United States Postal Service received by mail a summons and

       complaint in the referenced case. Pursuant to 28 U.S.C. § 1446(a), a copy of the

       summons and complaint are attached as Exhibit 1 to this Notice of Removal.

2.     Pursuant to 28 U.S.C. § 1442(a)(1), defendant United States Postal Service may remove

       this case to this Court because the case was filed against the United States Postal Service,

       an agency of the United States.

3.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely filed as the summons

       and complaint were “filed within thirty days after the receipt by defendant . . . of a copy

       of the initial pleading setting forth the claim for relief. . . .”
 USDC IN/ND case 2:21-cv-00217-TLS-JEM document 1 filed 07/08/21 page 2 of 3


                                       CONCLUSION

       For the foregoing reasons, defendant United States Postal Service removes to the United

States District Court for the Northern District of Indiana, Hammond Division, the action now

pending in Newton Superior Court as Case Number 56D01-2106-CT-000617.

                                     Respectfully submitted,

                                     TINA L. NOMMAY
                                     ACTING UNITED STATES ATTORNEY

                                     /s/ Wayne T. Ault
                                     WAYNE T. AULT
                                     Assistant United States Attorney
                                     Northern District of Indiana
                                     5400 Federal Plaza, Suite 1500
                                     Hammond, Indiana 46320
                                     Telephone: 219-937-5500
                                     Telecopy: 219-852-2770
                                     Internet Address: Wayne.Ault@usdoj.gov

                                     Counsel for Defendant United States Postal Service




                                               2
 USDC IN/ND case 2:21-cv-00217-TLS-JEM document 1 filed 07/08/21 page 3 of 3


                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Notice of Removal was served by United States

mail, postage prepaid, this 7th day of July 2021 on:

                              Daniel C. Blaney
                              Blaney & Walton
                              Post Office Box 500
                              Morocco, Indiana 47963

                              Counsel for Plaintiff

                              /s/ Wayne T. Ault
                              WAYNE T. AULT
                              Assistant United States Attorney
